Citation Nr: 0411105	
Decision Date: 04/28/04    Archive Date: 05/06/04

DOCKET NO.  02-15 254	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for the cause of the veteran's 
death. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Douglas E. Massey, Counsel




INTRODUCTION

The veteran served on active duty from May 1968 to May 1970.  He 
died in December 1992 and was survived by his wife (the 
appellant).  This matter comes to the Board of Veterans' Appeals 
(Board) on appeal from an April 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) 
Cleveland, Ohio, which denied service connection for the cause of 
the veteran's death as well as entitlement to dependents' 
educational assistance under Chapter 35, Title 38, United States 
Code.  This appeal ensued after the appellant filed a timely 
notice of disagreement with respect to the issue concerning the 
cause of death issue. 

This appeal is being remanded to the RO via the Appeals Management 
Center (AMC) in Washington, D.C.  VA will notify the appellant if 
further action is required on her part.


REMAND

The Board is required to address the Veterans Claims Assistance 
Act of 2000 (VCAA) that became law in November 2000.  The VCAA 
provides, among other things, that the VA shall make reasonable 
efforts to notify a claimant of the evidence necessary to 
substantiate a claim for benefits under laws administered by the 
VA.  The VCAA also requires the VA to assist a claimant in 
obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2003).  

In this case, the RO notified the appellant of the VCAA but failed 
to notify her of the division of responsibility between the VA and 
herself in obtaining the evidence required to prove her claim.  In 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002), the 
United States Court of Appeals for Veterans Claims (Court) held 
that the failure by the Board to enforce compliance with the 
requirements of 38 U.S.C.A. § 5103(a) for the VA to inform a 
claimant of the information or evidence necessary to substantiate 
a claim, as well as to inform the claimant which evidence the VA 
will seek to provide and which evidence the claimant is to 
provide, is remandable error.  This procedural error must be 
addressed prior to final appellate review by the Board.  

Accordingly, the case is REMANDED to the RO for the following 
action:

The RO should consider the appellant's claim of entitlement to 
service connection for the cause of the veteran's death under the 
VCAA.  In doing so, the RO should ensure that the notification and 
assistance requirements of the VCAA are satisfied, including 
notifying the appellant of the division of responsibilities 
between the VA and the appellant in obtaining evidence in support 
of her claim.  The RO should ensure that all of the VCAA notice 
obligations have been satisfied in accordance with Quartuccio v. 
Principi, 16 Vet. App. 183 (2002), as well as 38 U.S.C.A. §§ 5102, 
5103, 5103A, and any applicable legal precedent.  

When the development requested has been completed, the case should 
again be reviewed by the RO on the basis of the additional 
evidence.  If the benefit sought is not granted, the appellant and 
her representative should be furnished a Supplemental Statement of 
the Case and be afforded a reasonable opportunity to respond 
before the record is returned to the Board for further review.  





The purpose of this REMAND is to afford the appellant due process 
of law.  The Board does not intimate any opinion as to the merits 
of the case, either favorable or unfavorable, at this time.  No 
action is required of the appellant until she is notified.  The 
appellant has the right to submit additional evidence and argument 
on the matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).




	                  
_________________________________________________
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board 
of Veterans' Appeals is appealable to the United States Court of 
Appeals for Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the Board 
on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2003).





